Ames, J.
The defendants, as common carriers by water, would presumptively be under no obligation to do anything more than to convey the goods to the wharf in Boston, and there to land them. In general, it would not be a part ot their contract to carry them from the wharf to the consignees’ usual place of business; and the fact that they were employed as *158common carriers would not of itself indicate that they were expected or employed to do anything more than to land the goods safely, and at their usual landing place in Boston. The marks on the kegs, giving the street and number of the plaintiffs’ place of business, would apprise the defendants whom they were to notify, but would not modify or enlarge their Contract. When the goods were properly and safely landed, therefore, the defend- . ants had done all that they were bound as common carriers, or had been employed, to do. If they undertook afterwards to do anything more, it was entirely outside of anything expressed or implied in their contract. It is true that the report finds that it was their habit to send goods from their landing place to the warehouses of their respective consignees, but nothing appears to show that it was an established and well known usage of the business, and it is expressly alleged that the plaintiffs had no knowledge of any such practice.
The question then is, simply, whether the carrier, by his own act, and without any authority, express or implied, from consignor or consignee, can impose upon the latter the further and additional obligation of paying the carrier himself, or some new intermediate carrier selected by him, for the transportation of the goods from the wharf to the consignees’ place of business. Probably in the great majority of instances such an arrangement might be convenient to all parties concerned, and in such cases no question would be raised. But it is not difficult to suppose cases in which it might happen that the consignee would greatly prefer to have the goods conveyed, not to his usual place of business, but to some entirely different place, where he might be bound by contract, or for any other reason might prefer, to have them sent. Or he may be provided with wagons, horses and men of his own ; and for that reason may prefer to convey the goods himself, by his own servants or agents. At all events, he has the right to judge for himself in what manner and to what place he will remove the- goods, after the carrier has brought them to the end of the line over which he undertook to transport them.
*159The defendants, then, appear to be in the position of carriers, who, having no legal claim on the goods for anything besides the freight, (that is to say, the freight from the port in Maine to Boston,) refuse to deliver them unless a further sum, which they have no right to charge, be first paid. Such a refusal is evidence of a conversion. Adams v. Clark, 9 Cush. 215.

Exceptions overruled.